DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/11/2021.
Claims 1, 2, 4-18 are pending in the application.

Examiner’s Remark
Current pending claims have been carefully examined. Applicant’s amendment to claims 1 and 11 to incorporate respective allowable subject matter of claims 3 and 19 are find satisfactory. Consequently, the claims have been carefully reviewed and after a search was performed the claims are allowed. There is no other issue.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been performed and no prior art has been found that, alone or in combination, discloses the combination limitation. While the invention is directed to efficient way for activating and deactivating each RLC entity for the PDCP duplication in 5G based on known activation criteria of the RLC entities in advance of both the network entity and the UE, claim 1 is directed that: “a plurality of logical channels are provided in a Medium Access Control (MAC) layer, each of the RLC entities corresponds to at least one of the logical channels, each of the RLC entities corresponds to a working status, and each of the working statuses is one of an activation and a wherein the transceiving interface further receives a MAC control element from the user equipment, the MAC control element comprises a logical channel identity, the working status of each of the RLC entities, and a Data Radio Bearer (DRB) identity, and the at least one specific logical channel is identified by the logical channel identity”. These limitations in combination with others render the claim allowable. 
Claim 11 recites similar limitations. Therefore, claims 1, 2, 4-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art.
Pub. No.: US-2019/0098682-A1 to Park et al. is directed to PDCP packet duplication activation/deactivation configured for a radio bearer by RRC, where an additional RLC entity and/or an additional logical channel is added to the radio bearer to handle the duplicated PDCP PDUs. However Park does not disclose particular or the required claims that: transmission restriction of at least one specific logical channel among the logical channels based on the changed working statuses of the RLC entities, wherein the transceiving interface further receives a MAC control element from the user equipment, the MAC control element comprises a logical channel identity, the working status of each of the RLC entities, and a Data Radio Bearer (DRB) identity, and the at least one specific logical channel is identified by the logical channel identity”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/3/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414